 


114 HR 5239 IH: Protecting Consumers in Commerce Act of 2016
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5239 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2016 
Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Trade Commission Act to permit the Federal Trade Commission to enforce such Act against certain common carriers. 
 
 
1.Short titleThis Act may be cited as the Protecting Consumers in Commerce Act of 2016.  2.Authority of Federal Trade Commission over certain common carriersSection 4 of the Federal Trade Commission Act (15 U.S.C. 44) is amended by striking the undesignated paragraph relating to the definition of the term Acts to regulate commerce and inserting the following: 
 
Acts to regulate commerce means subtitle IV of title 49, United States Code, and all Acts amendatory thereof and supplementary thereto..   